 INDEPENDENT SHOE WORKERSIndependent Shoe Workers of Cincinnati.Ohio (TheUnited States Shoe Corporation)andBoot andShoeWorkersUnion,AFL-CIO-CLC. Case9-CB-2287January 15, 1974DECISION AND ORDERBY MLMEERSFANNING,KENNEDY, ANDPENELLOOn July 31, 1973. Administrative Law JudgeHerbert Silberman issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in support of the Decision.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The central issue herein is whether the circum-stances of the instant case call for the application ofthe principles announced in the Board'sBlackhawkiandVisinet2decisions.The Administrative LawJudge found that they did not apply. We disagree.As the Administrative Law Judge found, theRespondent and the Company are parties to acollective-bargaining agreementwhich is due toexpire at the end of 1973. Toward the close of August1972, the Charging Party began to organize theCompany's employees. Thus, on August 30, 1972, theCharging Party's international representative, JamesFowlkes, met with five company employees. MaryMargaretElswick,one of the fined employeemembers herein, was in attendance at said meeting.In the course or' this meeting, Fowlkes told theemployees in attendance that they would have tohave approximately 50 percent of the employees signauthorization cards in order to petition the NationalLabor Relations Board, and, further, that if theyreceived enough cards and filed such a petition theywould have to file same from 90 days to 60 daysbefore the expiration of the contract betweenRespondent and the Company. Thereafter, employ-eesMary Margaret Elswick, James Elswick, and CarlRay Hammons, the complainants herein, signedauthorization cards and actively campaigned for theIInternationalMolders' andAllredWorkersUnion,Local No 125,AFL-CIO (Blackhakk Tanning Co,Inc;,178 NLRB 208. The principles ofBlackhawkapply equally to conduct directed toward replacing theincumbent union with another union,such as in the instant case.Tri-Rivers411Charging Party, agressively soliciting other employ-ees to sign authorization cards.On October 3, 1972, Respondent sent each of thecomplainants an identical letter, which in sumadvised the complainants that Respondent's execu-tive committee was aware that the complainants were"involved in activities to undermine" Respondent-,that on September 27, 1972, a majority of saidcommittee had voted to suspend or fine the com-plainants because of such activities: and further thata hearing in the matter would be held on October 20,1972. Said hearing was held and, as a result thereof,thecomplainantswere fined as found by theAdministrativeLaw Judge, because "they hadengaged in rival union activities and not becausethey had harassed or had intimidated their co-workers."This finding would seem to compel a conclusionthat Respondent violated Section 8(b)(1)(A) when itfined the complainants for their solicitation of cardson behalf of a rival union to support a petition to befiled with the Board for a certification election, as theBoard so held inVisinet, supra.Yet the Administrative Law Judge concluded tothe contrary for the reason that "the rival unionactivities in which the complainants were engagedwere too far removed in time from the period when apetition under Section 9(c) could have been filed tocallfor the application of the principle of theBlackhawkand theVisinelcases."He rooted hisconclusion in the fact that the complainants' activi-ties occurred in September 1972, when the existingcollective-bargaining agreement had 1 year to run,and therefore any petition then filed would havebeen untimely.We disagree with this reasoning.First,' that thepurposeof the rival union solicitorswas to invoke the processes of the Board by means ofpetition is clear from the facts. The rival union'srepresentative informed its adherents that a sufficientnumber of signed authorization cards were necessaryto support a petition, and it was precisely thatconduct for which the complainants were subse-quently fined by Respondent. Such activity is, ofcourse,essentialpreliminary work attendant to thefiling of a petition.3Second, whether a petition filed in September 1972would have been timely is not the dispositivequestion. Admittedly, the rival union representativediscovered subsequent to his August 30 meeting withhis supporters that a petition probably could not befiled for another year "and that it would be useless tocontinue at the pace we were going." However, byMarine EngineersUnion(United States Steel Corporation),189 NLRB 838.2Local Union No. 953, Textile Workers Union of America, AFL-CIO(VisinetMill,Bemis Company,Inc.),189NLRB 598.9Visinet, supra,at 604208 NLRB No. 64 412DECISIONSOF NATIONALLABOR RELATIONS BOARDthen the complainants had already begun their driveto replace the incumbent Respondent with the rivalunion, for which Respondent fined them. Further-more, while it may have been early in the day toprepare to file, a petition, the cards then secured, andthose acquired later in the course of the organizingeffort,would be examined by the Board at the timeof the filing of the petition, and found valid or not atthat time under the Board's standards. Finally, thereisno question but that the complainants intendedtheir efforts to eventually result in the timely filing ofa petition during the 90-to-60-day period prior to theexpiration of the contract.Therefore, we find that by their organizing andsolicitingeffortsherein the complainants wereengaging in preliminary work essential to the timelyfiling of a petition with the Board for a certificationelection.Visinet,supra.The mere fact that thecomplainants' exercise of their Section 7 rights mayhave been tactically premature is not a sufficientreason, in our view, to permit the Respondent Unionto deny them their Section 7 right to invoke theBoard's processes, by means of punitive fines. Wethereforehold that Respondent violated Section8(b)(1)(A) of the Act by fining the complainantsherein for signing bargaining authorizations, and forsoliciting fellow employees to sign bargaining author-izations, for a rival union to support the filing of apetition with the Board for a certification election.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above,occurring in connection with the operations of theEmployer, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.By imposing fines againstMary MargaretElswick, James Elswick, and Carl Ray Hammonsbecause they had signed collective-bargaining au-thorizations and solicited fellow employees to signcollective-bargaining authorizations for a rival unionto support a filing of a certification election petitionwith the Board, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(b)(1)(A) of the Act.2.The aforesaid unfair labor practices are unfair4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to alabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Union has engagedin certain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action which will effectuate the policies of theAct.To remedy the coercive effect of the fines assessedby Respondent, we shall order that RespondentUnion rescind the fines assessed against the Elswicksand Hammons.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the Respondent, Inde-pendent ShoeWorkers of Cincinnati, Ohio, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a) Assessingfinesagainst its members for signingbargaining authorizations or for soliciting fellowemployees to sign bargaining authorizations for arival union to support the filing of a certificationelection petition with the Board.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind the fines assessed againstMaryMargaret Elswick, James Elswick, and Carl RayHammons for signing bargaining authorizations for,and for soliciting fellow employees to sign bargainingauthorizations for, a rival union to support the filingof a certification election petition with the Board.(b)Post at Respondent's business offices andmeeting halls copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 9,after being duly signed by Respondent's authorizedrepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby Respondent for 60 consecutive days thereafter, inconspicuousplaces, including all placeswherenotices to employees and members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Sign and mail to the Regional Director forRegion 9 sufficient copies of said notice, to beJudgment of theUnitedStates Court of AppealsEnforcingan Order of theNational LaborRelationsBoard." INDEPENDENTSHOE WORKERS413furnished by him for posting by the Company,if it iswilling at places where it customarily posts notices toits employees.(d)Notify the Regional Director for Region 9, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.ance with its provisions may be directed to theBoard'sOffice,Federal Office Building,Room 3003,550 Main Street,Cincinnati,Ohio 45202,Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEMEMBER FANNING,dissenting:Iwould dismiss the complaint for the reasons setforth in the dissent toInternationalMolders' andAlliedWorkersUnion,Local No. 125, AFL-CIO(Blackhawk Tanning Co., Inc.),178 NLRB 208.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assess a fine against anymembers of our Union for signing collective-bargaining authorizations or soliciting employeesto sign bargaining authorizations to support apetition to the NationalLaborRelations Boardfor a certification election petition for a rivalunion to be filed with the National LaborRelations Board.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in theexercise of your rights guaranteed in Section 7 ofthe Act.WE WILL rescindthe fines assessed againstMary Margaret Elswick,James Elswick,and CarlRay Hammons for signing collective-bargainingauthorizations or for soliciting fellow employeesto sign bargaining authorizations for a rival unionto support a petition for certification electionpetition to be filed with the Board.INDEPENDENT SHOEWORKERS OFCINCINNATI, OHIO(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.This noticemust remainposted for60 consecutivedays fromthe date of posting and must not bealtered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compli-HERBERT SILBERMAN,AdministrativeLaw Judge: Ahearing was held in this proceeding on January 22, 1973, atwhich Respondent withdrew its answer subject to statedconditions.A decision thereafter was issued by theAdministrative Law Judge on January 31, 1973.GeneralCounsel filed exceptions to the Decision which the Boardsustained and the Board issued a Decision and OrderRemanding Proceeding to Regional Director,reported at203 NLRB No. 128,directing that the record be reopenedand that a plenary hearing on the merits be conducted. Afurther hearing in the matter was held on June 26, 1973.Respondent in its answer admits the allegations of thecomplaint relating to the jurisdiction of the Board andrelating to its status and the status of the Charging Party aslabor organizations.Following the close of the hearingbriefs were filed by General Counsel and the Respondent.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE ISSUESThe complaint alleges, in substance,that the Respon-dent,which has a collective-bargaining agreement withThe United States Shoe Corporation,on October 20, 1972,imposed a $50 fine on three of its members who are alsoemployees of the Company,namely,Carl Ray Hammons,Mary Margaret Elswick,and James Elswick,because theyhad solicited support for the Charging Party with theobjectof displacing Respondent and substituting theCharging Party as their collective-bargaining representa-tive.The answer,in addition to denying the allegations ofthe complaint,alleges that the three persons named werefined because of harassment and intimidation of theirfellow member-employees and because of their attempt toundermine the authority of the Respondent in its relation-ship with The United States Shoe Corporation.II.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent and the Company have had contractualrelations for many years covering a unit of approximately350 employees.Their most recent agreement is for a termof 3 years expiring at the end of 1973.Towards the close of August 1972 the Charging Partybegan to organize the Company's employees.On August30,Charging Party's international representative, JamesFowlkes, met with five company employees.' Authoriza-tion cards were distributed and the employees were askedto solicit their coworkers to sign such cards. On September'The August30, 1972,meeting appears to have been the only meeting ofcompany employeesheld by the Charging Party 414DECISIONSOF NATIONALLABOR RELATIONS BOARD13,Fowlkes distributed handbills to the Company'semployees at one of its Cincinnati plants. During the next 2weeks, in particular, employees Mary Margaret Elswick,James Elswick and Carl Ray Hammons (the three aresometimes referred to below as the "complainants"), whoaremembers of Respondent, actively campaigned forCharging Party and aggressively solicited other employeesto sign authorization cards. At the end of September 1972,when Fowlkes obtained a copy of the agreement betweenthe Respondent and the Company and realized that "wecouldn't intervene until the latter part of '73," he advisedthe in-plant organizing committee to reduce the level oftheir activities pending "a full drive" at the end of 1973.On October 3, 1972, Respondent sent each of thecomplainants an identical letter which, in pertinent part,reads as follows:This letter is written to you as a member of theIndependent Shoe Workers Union of Cincinnati, Ohio,at the request of its Executive Committee. It has cometo the attention of union representatives that you areinvolved in activities to undermine the IndependentShoeWorkers Union by reason of your using yourplace of employment and association with fellow unionworkers to encourage other members of the Independ-ent Shoe Workers Union to have the Independent ShoeWorkers Union of Cincinnati, Ohio, decertified as theunion representing the employees at the U. S. Shoefactory on Herald Avenue and/or the U. S. Shoewarehouse on Mosteller Road.The Constitution of the Independent Shoe WorkersUnion states that the Executive Committee may, upona majority vote,suspend and/or fine members of theunion for cause if they become"undesirable".OnWednesday, September27, 1972,amajority of theExecutive Committee voted to suspend or fine youbecause of the above alleged activities.Consequently,in conformance with the provisions of the Constitutionand with due process of law,the Secretary hasrequested the undersigned,as General Counsel and inbehalf of the Secretary,to notify you of the vote forsuspension and/or fine,and state that pursuant to theConstitution,you will be afforded a hearing on thesuspension and/or fine which hearing shall take placeat 4:30 P.M. on Friday, October 20, 1972, at thebasement meeting room of the First National Bank ofCincinnati building located at 4525 Montgomery Road,Norwood,Ohio.You are invited and urged to appearin your own behalf and with such other witnesses orcounsel as you may deem necessary to aid in yourdefense.The hearing will be conducted by theExecutive Committee.The hearing referred to in the October 3 letters was heldas scheduled although none of the complainants appeared.Testimony was taken from two witnesses who are employ-ees of the Company, Flo Davis and Richard Bens. Atranscript of their testimony was made. Insofar as ispertinent, Flo Davis testified as follows:Mr.Clark-Has Margaret Elswick ever been incontact with you?Flo Davis-She asked if I sign my card and said shewould mail it for me. I said I would take care of myown signing and mailing.Mr.Clark-How often did James Elswick contactyou?FloDavis-About the first week. Every day hementioned it.Mr.Clark-How about Carl Hammons?Flo Davis-How many times? I would say 10 times.Mr.Clark-Was this done while you were work-ing?Flo Davis-Yes. It was always while I was working.srsMr.Clark-Did they ever make any statements toyou regarding the company's relationship with theunion?Flo Davis-He said, "I don't know whether you andMary know how dirty companies can be. They will justdo anything to you anyway. You were moved outhere." I said, "We may be new here but not in theunion." So he said, "If we would do that, sign the card,he would have the company unload the line for us."ssasMr.Clark-What was he indicating to you whenhe said he would unload the line?"Flo Davis-He would take them off the line and wegirls would not have to do the work.Mr.Clark-Did they use forceful language to getyou to sign the cards?Flo Davis-He kept asking me and I would not saywhether or not I would sign. I felt if Ijust played along,thingswould be better. Carl came by on Mondaymorning two weeks ago and said he checked the cardsand i hate to inform you your name was not on the list.I said, "Don't you think that is my business?" I did notwant to tell him I had not signed because there mightbe trouble.Mr.Clark-You said you did not want to tell himyou would not sign the cards because of some trouble?FloDavis-We work close together and JamesElswick didn't like it when I wouldn't sign the card sohe does not speak to me.Mr.Clark-Is that how he showed it?Flo Davis-Yes.iniMr.Clark-Do you feel James Elswick and CarlHammons were trying to intimidate and embarrass youinto signing one of these cards?Flo Davis-I feel they were.Mr.Gantzger-When he indicated he would takethe boxes off the conveyor, was he saying he would dothis if you signed the card?Flo Davis-He said the men would do the unloading INDEPENDENT SHOE WORKERS415of the line more if we had another union in. Wewouldn'thave to do the hard work.The first week hereally did ride me and Mary Mosey about signing thecards until we got a little bit smart with him and thenhe left us alone.Bobbie Harmon-What brought all this up in thefirst place?Did someone step on your toes?Flo Davis-No,itwas the way things were goingthat I don't like and a lot more don't like.I asked thatthey leave me alone.Theyhaven'tbothered me since.Bens,to the extent pertinent here, testified:Mr.Clark-Can you tell us if any of these threepeople ever contacted you concerning joining someother union?Richard Bens-James Elswick and Margaret Els-wick.Mr.Clark-How many times did they contactyou?Richard Bens-Quite a few.Mr.Clark-Every day?Richard Bens-Every day and more than twice aday.Mr.Clark-Did they do this while working?Richard Bens-Yes.Mr.Clark-Were they supposed to be workingtoo?Richard Bens-Yes.Mr.Clark-Did they become a nuisance to you?Richard Bens-Yes.Mr.Clark-Did they tryto intimidate or embar-rass you?Richard Bens-Yes.Following the hearing on October 25,each of thecomplainants was sent a letter which, in relevant part,reads:For reasons known onlyto you,you or a representativein your behalffailed to appear at this hearing.Your notattending did not stop the hearing from taking place,and the Executive Committee of the Independent ShoeWorkersUnionheard evidence concerning youralleged harassment and intimidation of fellow unionmembers and your attempt to undermine the authorityand the influence of the union in its relationship withthe company.Testimonyconcerning these allegationswas presented and, as a result,Ihave been requested bytheExecutive Committee to informyou they havefound youguilty as alleged,guilty of harassment andintimidation of fellow union members and guilty oftrying to undermine the authority and influence of theunion in its relationship with the company.As a resultof this hearing,the Executive Committee has unani-mously fined you the sum of $50.00 which must be paidimmediately.Despite the language of its two letters to the complain-ants,Respondent contends that the fines were levied onlybecause they had harassed and intimidated fellow unionmembers.However,the transcript of the October 20hearing shows that the accusations relate to nothing morethan persistence on the complainants'part in solicitingauthorization cards for the Charging Party.Further,George Gantzer,who is president of Respondent andChairman of its executive committee,testified:Q.Were there any discussions as to what constitut-ed the so-called harassment when the-the executivecommittee when they voted on this thing?A.Yes, sir.Q.What was that?A.Repeatedly going back to these people time andtime again,and, like I say, making them some falsepromisesand-That's all I have to say on that.Employees Flossie Davis, Mary Mosey,Clara Minton,Mary June Glass,Richard Bens,and Bobby Hammond,who were called as witnesses by Respondent,testified as tothe alleged misconduct of the complainants.Their testimo-ny, in sum,amounts to no more than that the complainantsmay have been overly aggressive and persistent in solicitingon behalf of the Charging Party.Ifind,therefore,contrary to Respondent, that thecomplainants were fined because they had engaged in rivalunion activities and not because they had harassed or hadintimidated their coworkers.The fines were not paid by the complainants andultimately were rescinded by Respondent. Complainantswere notified of the recision by letter,dated June 20, 1973,which,in relevant part,reads:On October 20, 1972,a $50.00 fine was imposed uponyou by theIndependent Shoe Workers of Cincinnati,Ohio,a union of which you were then and are presentlya member.The fine was imposed because of allegedharassment and intimidation of fellow union membersand because of your alleged attempt to undermine theauthority of the union in its relationshipwith youremployer,United States Shoe Corporation.The pur-pose of the fine was not the collecting of money butonly to alleviate the alleged problem of harassment andintimidation.The Executive Committee of your union, whichoriginally levied the fine,met yesterday and felt thatthe harassment and intimidation has ceased after theJanuary 22 NLRB hearing;consequently, the Execu-tive Committee unanimously voted to rescind the fineimposed upon you on October 20,1972. As attorney forthe union,Ihave been instructed to inform you of yourunion's actions.A copy of thisletterwillbe posted on the unionbulletin boards of the various plants of United StatesShoe Corporation located in Cincinnati, Ohio. 416DECISIONS OF NATIONALLABOR RELATIONS BOARDDiscussion"Section 8(b)(1)(A) was not intended to give the Boardpower to regulate internal union affairs."2 An employeewho joins a unior submits himself to the obligations ofunion membership, enters into a binding agreement toobey the union's rules and, unless prohibited by publicpolicy, impliedly consents to the imposition of discipline ifhe disobeys those rules, despite the literal "restraint" or"coercion" such discipline entails.3 "Congress did notpropose any limitations with respect to the internal affairsof unions, aside from barring enforcement of a union'sinternal regulations to affect a member's employmentstatus."4 Thus, Section 8(b)(l)(A) does not preclude the"imposition of disciplinary fines, with their consequentcourt enforcement, againstmembers who violate theunions' constitutions and bylaws." 5"The underlying basis for the holdings of Allis-Chalmersand Scofield was not that reasonable fines were noncoer-cive under the language of Section 8(b)(1)(A) of the Act,but was instead that those provisions were not intended byCongress to apply to the imposition by the union of finesnot affecting the employer-employee relationship and nototherwise prohibited by the Act. The reason for thisdetermination, in turn, was that Congress had not intendedby enacting this section to regulate the internal affairs ofunions to the extent that would he required in order to baseunfair labor practice charges on the levying of such fines... In Scofield we decided that Congress intended todistinguish between the external and the internal enforce-ment of union rules, and that therefore the Board wouldhave authority to pass on those rules affecting anindividual's employment status but not on his unionmembership status. 394 U.S. at 428-230."6 The SupremeCourt, therefore, has drawn the line "between permissibleand impermissib)e union action against members asfollows:.. . Section 8(b)(1) leaves a union free to enforce aproperly adopted rule which reflects a legitimate unioninterest, impairs no policy Congress has imbedded inthe labor laws, and is reasonably enforced against2NLRB v Boeing Coet a!, 412 U.S 67 (1973)3N LRB v Boeing Coel al, supra.N LR B vAllis-Chalmers Co.388U S. 175, 182, 195 (1967)*Scofield, et al v. N 1_ R B,394 U S 423, 428 (1969)5NLRB v Boeing Coet al, supra6NLRB v Boeing Coet al, suprarN L R.B v Granite Stale JointBoard fertileWorkersUnion ofAmerica, Local 1029, AFL-CIO,409 U.S 213, 216 (1972)"N LR BvGranite State Joint Board, supraat 217 Accord-BoosterLodgeNo 405,International AssociationofMachinists and AerospaceWorkers,AFL-CIO vNLRB , 412 U S. 84 (1973)9N L R B v Allis-Chalmers Mfg Co,388 U S 175, In 37 AccordUnion Starch& Refiring Co v N LR.B,186 F 2d 1008 (C.A 7), certdenied342 U.S 81515N L R B. v. Allis-Chalmers Mfg Co,388 U S 17511Scofield v. N L R B,394 U.S. 42312CommunicationsWorkers of America, APL-CIO, Local 6222(South-western Bell TelephoneCompany),200 NLRB No 10913AmericanNewspaper PublishersAssociationv N L R B,193 F.2d 782,800-801(C.A. 7), cert domed 344 U S 812.Don Glasser, et al v A 1_R B,395 F.2d 401 (C A. 2, 1968).union members who are free to leave the union andescape the rule.-7An employee who does not wish to submit himself to thepotentialof union discipline should not,in the firstinstance,loin the union,or having joined,should takeadvantage of an opportunity to resign.As the SupremeCourt has pointed out: "[w]here a member lawfully resignsfrom a union and thereafter engages in conduct which theunion rule proscribes,the union commits an unfair laborpracticewhen it seeks enforcement of fines for thatconduct.""The presence of a union-security clause in asubsisting collective-bargaining agreement is not construedas imposing involuntary union membership upon employ-ees."Under Section 8(a)(3) the extent of an employee'sobligation under a union security agreement is `expresslylimited to the payment of initiation fees and monthly dues. . . `Membership'asa condition of employment iswhittled down to its financial core.'Labor Board v. GeneralMotors Corp.,373 U.S. 734,742."9 It follows,therefore,that a member who chooses not to resign has no equitableclaim to exemption from lawful union discipline.As, in normal circumstances,union disciplinary action isnot coercion within the meaning of Section 8(b)(1)(A) eventhough taken against a member for exercising a Section 7right,unions have been exonerated of unfair labor practicecharges by reason of the imposition of fines or otherdiscipline upon members for crossing picket lines,10 forviolating a union rule relating to production ceilings,11 forrefusing to wear an emblem which they regarded as"morally repugnant and personally offensive,"12 and forworking in a shop with nonmembers.13Turning to the case at hand,asno contention isadvanced that there was any irregularity in the impositionof the fines against the three complainants,Respondent'saction did not contravene Section 8(b)(1)(A) of the Act14unless (1) it was for a reason which does not reflect alegitimate union interest, or (2) it impairs a policy Congresshas imbedded in the labor laws.15The first condition is not breached because Respondenthas a legitimate interest in preserving its position ascollective-bargaining representative and therefore has the1 tThere may be a question as to whetherthe fines constitutea violationof the so-calledfree speechprovision of the Landrum-Griffin Act, Labor-ManagementReporting and Disclosure Act, Section 101(a)(2), 29 U S C.ASection411(a)(2)SeeAirlineMaintenance Lodge 702,InternationalAssociationof Machinists and Aerospace Workers v Loudermilk,444 F 2d 719(C A.5), Ballas, etc v. McKiernan,83 LRRM 2013 (N.Y, App Div., March19, 1973)However that question was neitherpleaded norlitigated in thisproceeding Compare.Carpenters Local UnionNo22, United Brotherhood ofCarpentersand Joiners of America, AFL-CIO (Graziano ConstructionCompany),195 NLRB I15As was pointed out inScofield v NLRB,394 U.S 423, 430-431,where uniondiscipline ofmembers "wasnot carriedout through meansunacceptable in themselves,such as violenceor employer discriminationwas enforced solely through theinternal technique of union fines.collected by threatof expulsionor judicial action .. [t]he inquiry mustfocus onthe legitimacyof the union interestvindicated . . . and theextentto which any policy of the Act may be violated . INDEPENDENT SHOE WORKERSpower"to protect against erosion its status...throughreasonabledisciplineofmembers..."16Thus, thecomplained of conduct in this case would be an infringe-ment of Section 8(b)(l)(A) only if it contravenes somepolicy of theAct.The policypurported to have beenviolated falls within the principle of theSkuracase.17InSkuratheBoard held that a union that fines amember for filing unfair labor practice charges violatesSection 8(b)(1)(A) of the Act.According to the Board, afundamental policy of the Act includes unrestricted accessto its processes and no private organization should bepermitted to prevent or regulate access to the Board. TheSkuraprinciple has been affirmed inN.L R B.v. IndustrialUnionofMarineand ShipbuildingWorkers ofAmerica,AFL-CIO,391U.S.418 (1968).The Courtreasoned:"Section 8(b)(l)(A)assures a union freedom of self-regulationwhere its legitimate internal affairs are con-cerned. But where a union rule penalizes a member forfiling an unfair labor practice charge with the Board, otherconsiderations of public policy come into play.. . Thepolicy of keeping people `completely free from coercion,'id.,againstmaking complaints to the Board is . . .important in the functioning of the Act as an organicwhole. . .A healthy interplay of the forces governed andprotectedby theAct means that there should be as great afreedom to ask the Board for relief as there is to petitionany other department of government for a redress ofgrievances.Any coercion used to discourage, retard, ordefeat that access is beyond the legitimate interests of alabor organization.That was the philosophy of the Boardin the Skura case,Local 138, International Union ofOperating Engineers,148 NLRB 679;and we agree thatthe overriding public interests makes unimpeded access tothe Board the only healthy alternative,except and unlessplainly internal affairs of the union are involved." 18AsSkurarepresents an exception to the generalproposition that"union disciplinary action is not coveredby Section 8(b)(1)(A)," its principle is sparingly anddiscriminatingly applied.19Thus, a provision in a unionconstitutionwhich only potentially may give rise to an16NLRB v Allis-Chalmers MfgCo, 388 U S 175, 181 AccordTawasTube Products, Inc,151NLRB 46 (expulsion of a member who has filed adecertification petition with the Board was held not unlawful)Richard CPrice vN LR B,373 F 2d 443 (C A 9, 1967), cert denied 392 U.S 904(suspension of a member for attempting to have union decertified)17Local 138, International Union of Operating Engineers, AFL-CIO(Charles S Skura),148 NLRB 679 As will be discussed more fully belowthe principle of theSkuracase is that the public interest in preserving foremployees unimpeded access to the Board outweighs a union's right todiscipline members for infractions of union rules There are other situations,not applicable here, where infractions of fundamental labor policy also havebeen held to override and outweigh the unions' right to discipline theirmembers See,for instance,N LR B v. Local 751, Carpenters,285 F 2d 633,640-641 (C A 9, 1960) (threat of fine to compel members to refuse tohandle product in violation of Section 8(b)(4) of the Act),Bricklayers andMasons Local No 2 (Robert L Willis, Masonary Contractor),166 NLRB 117(fine to compel refusal to cross picket line whose observance constitutedsecondary boycott),Local 12419, International Union of District 50, UnitedMine Workers of America (National Grinding Wheel Company, Inc),176NLRB 628 (fine to compel violation of no-strike clause),Carpenters, Local22 (Graziano Const Co),195 NLRB I (fine imposed because of membersopposition to incumbent union officials in intra-union election) CfMeatCutters Local 81 v N LR B,458 F.2d 794 (C A.D C, 1972) (fine againstsupervisor-member for complying with employer's new policy, in violationof Section 8(b)(i)(B) of the Act)18See alsoCanneryWorkers Union of the Pacific, affiliatedwiththe417impairment of members' access to the Board has been heldnot unlawful. On the other hand, a present, effective threatthatmembers will be subject to union discipline if theyshould file charges with the Board has been held to violateSection 8(b)(1)(A).Operative Plasterers' and Cement Ma-sons' International Association, etc. (Arthur G.McKee &Company),189NLRB 553.20 Extensions ofSkurahavebeen limited. Applying theSkuraprinciple violations ofSection 8(b)(1)(A)were found where a member wasexpelled for inducing a nonmember to file an unfair laborpractice charge against the union,21 where fines wereassessedagainstmembers for legal costs incurred indefending unfair labor practice charges filed by thosemembers with the Board22 and for giving adversetestimony in an arbitration proceeding,23 and where theunion refused to process a member's grievance unless shewithdrew unfair labor practice charges against the employ-er.24Of greater pertinence to the issues here, the Board hasextended the Skura principle to cover union fines, but notexpulsion,25 levied against members for activities directedtoward filing petitions pursuant to Section 9(c) of the Act.The lead case isBlackhawk Tanning26where the Boardheld that Section 8(b)(1)(A) prohibits "a union frompenalizing a union member because he has sought toinvoke the Board's processes" by filing or circulating adecertification petition. The respondent in that case wasordered to cease and desist fromassessing finesagainstmembers or attempting to use the processes of the Board inorder to decertify their bargaining representative.27Relying on theBlackhawkcase, inTri-RiversMarineEngineersUnion (United States Steel Corporation),189NLRB 838, a violation of Section 8(b)(1)(A) was foundwhere a member was fined for soliciting on behalf of arival labor organization authorization cards which wereused less than 3 weeks later to support a petition for arepresentation election filed with the Board by the rivalorganization.The Board observed that "there is nosignificant distinction between conduct directed towarddecertifyinga unionand conduct directed toward replac-SeafarersInternationalUnion of North America, AFL-CIO (Van Camp SeaFood Co, Inc),159 NLRB 843i9SeePricev.N LR B, supra,andtheBoarddecision,UnitedSteelworkers of America, Local No 4028, AFL-CIO,154 N LR B 692, 69620AccordMillwrights & Machinery Erectors, Local Union 1510, affiliatedwith the United Brotherhood of Carpenters & Joiners of America, AFL-CIO(Mulberry Construction & Welding Co),152 NLRB 137421PhiladelphiaMoving Picture Machine Operators' Union, Local No 307,I ATS E, 159 NLRB 161422Houston Typographical Union No 87,InternationalTypographicalUnion,AFL-CIO, (Houston Chronical Publishing Company),158NLRB101823CanneryWarehousemen, Food Processors, Drivers and Helpers LocalUnion No 788, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind,190 NLRB 2424Association of Packers & Drivers Union (Guy's Foods,Inc ),188 NLRB6082"TawasTube Products, Inc,151 NLRB46,Pricey NLR.B,373 F2d443 (C A 9). cert denied 392 U S 90428InternationalMolders' and AlliedWorkersUnion,Local No 125,AFL-CIO (Blackhawk Tanning Co, Inc),178NLRB208, enfd 442 F 2d 92(C A 7, 1971)27AccordAutomotiveSalesmen'sAssociation (A S A) affiliated withSIUNA. AFL-CIO (Spitler-Demmer,Inc), 184 NLRB 608,United LodgeNo 66,InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO (Smith-Lee Co., Inc),182 NLRB 849 418DECISIONSOF NATIONAL LABORRELATIONS BOARDing the incumbent union with another union." In that casethe Board ordered the respondent to cease and desist fromassessing fines against its members for soliciting authoriza-tion cards in support of a petition filed with the Board by arival union.28In the cases above cited, which rely onBlackhawkas aprecedent, the activities of the members for which theywere fined were proximately related to petitions filed withthe Board pursuant to 9(c) of the Act. There is one similarcase,VisinetM111,29where no petition was filed with theBoard. In theVisinetcase members were fined for rivalunion activities, which included execution and solicitationof authorization cards, that took place in the month ofFebruary 1970 and were intended to support a representa-tion petition to be filed with the Board between March 3and April 3, 1970 (the 90-60 days period prior to theexpiration of the incumbent union's contract). The fineswere held unlawful because the members had beenengaged "in essential preliminary work attendant on thetimely filing of a petition with the Board for a certificationelection." The respondent union was ordered to cease anddesist from assessing fines against its members "forsoliciting fellow employees to sign bargaining authoriza-tions for a rival union to support the timely filing of acertification election petition with the Board."The lesson I draw from these cases is that Section8(b)(1)(A) is not violated when a union disciplinesmembers for engaging in dual or rival union activitiessubject, however, to one general exception. The exceptionariseswhen the members' rival union activities eitherresulted in the filing of a petition with the Board underSection 9(c) of the Act or were "essential preliminary workattendant on the timely filing" of such petition. In thiscase, however, the three complainants were not fined for28Accord:PrintingSpecialties and Paper Products' Union No. 481,International Printing Pressmen and Assistants' Union of North America,AFL-CIO (Westvaco Corporation. H & D ContainerDivision),183NLRB1271.seeking access to the Board or for any activity proximatelyrelated to using the Board's processes. When they weresoliciting authorization cards on behalf of the ChargingParty the existing contract between Respondent and the-Company had more than a year to run so that any petitionthen filed with the Board would have been untimely.Because of this circumstance the Charging Party deferredany intentions it may have had to seek recognition as thecollective-bargaining representative of theCompany'semployees.Fowlkes testified that toward the end ofSeptember 1972, when he obtained a copy of the contractbetween the Respondent and the Company and learnedthat it would not expire for another year, he told themembers of the in-plant organizing committee "that itwould be useless to continue at the pace we were going .. .at the end of '73 when this contract expired [then] wewould start a full drive." In my view, the rival unionactivities in which the complainants were engaged were toofar removed in time from the period when a petition underSection 9(c) could have been filed to call for theapplication of the principle of theBlackhawkand theVisinetcases.Accordingly, I find that Respondent byfining the three complainants for their activities in supportof the Charging Party has not violated Section 8(b)(l)(A)of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWRespondent has not engaged in the unfair labor practicesalleged in the complaint.[Recommended Order omitted from publication.]29Local UnionNo 953,TextileWorkers Union of America,AFL-CIO(VisinetMill, BemisCompany,Inc),189 NLRB 598.